DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Response to Amendment
3.  The amendment filed by Applicant on June 24, 2022 has been fully considered. The amendment to instant claim 32 is acknowledged. Specifically, claim 32 has been amended to include a limitation of the graphene or graphene nanoplatelets obtained from ultrasound exfoliation of graphite material effected in a degassed environment at a pressure equal to or higher than 2 bar absolute; and further the graphene and graphene nanoplatelets having an average thickness of a single graphene layer up to 50 nm.
 In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0264836) (Felisari’836) in view of Nakasuga et al (US 2013/0296498), as evidenced by Surface Tension values flyer.

5.  Felisari’836 discloses a composition/masterbatch produced by dissolving a polymer, specifically vinyl aromatic polymer, in a solvent such as tetrahydrofuran or N-methyl pyrrolidone, or ethylbenzene; adding nanoscaled graphene plates to the solution and dispersing the nanoplates. Alternatively, the nano-scale graphene plates are pre-dispersed in a portion of a solvent, and said dispersion is subsequently mixed with the polymeric solution ([0077], [0095], [0178]). The nano-scaled graphene plates are having thickness of not greater than 150 nm, preferably less than 50nm ([0093], [0121], [0074], as to instant claim 32).
Thus, Felisari’836 discloses the vinyl aromatic polymer (i.e. polymerized monomers) being dissolved in the solvent, such as tetrahydrofuran or N-methyl pyrrolidone.

6. Though Felisari’836 discloses the use of N-methyl pyrrolidine as the solvent, which, as stated in instant specification, has a surface tension in the range of 40-50 mJ/m2 similar to that of graphite (p. 24, lines 22-32 of instant specification), Felisari’836 further discloses the use of tetrahydrofuran as the solvent ([0077]) and further ethylbenzene as the solvent used for preparing the compositions ([0178]-[0179]), wherein, as evidenced by Surface Tension values flyer, tetrahydrofuran has surface tension of 26.4 mN/n and ethylbenzene is having surface tension of 29.2 mN/m (see the flyer), which values are significantly lower that the range of 40-50 mJ/m2 as cited in instant specification as being close to that of graphite, and thereby tetrahydrofuran and ethylbenzene appear to have interfacial tension different from that of graphite, as required by instant claim 32, as well. Further, though Felisari’836 exemplifies the use of N-methyl pyrrolidone as the solvent ([0168], [0179]), based on the teachings of Felisari’836, it would have been obvious to a one of ordinary skill in the art to choose and use the tetrahydrofuran and/or ethylbenzene as the solvents in the composition of Felisari’836 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
	
7.  The composition comprises:
a) a thermoplastic vinyl aromatic polymer ([0095], [0089]-[0092]);
b) 0.004-15%wt, with respect to the polymer a), of nano-scaled graphene plate ([0092]) having preferable thickness of less than 50nm ([0093], as to instant claim 32).
Though Felisari’836 does not explicitly recite the thickness of a single graphene layer being equal to 50 nm, such preferable thickness as 49.9 nm is less than 50 nm, but is very close to the value of 50 nm.  It is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  

8.  The specific composition recites the use of 100 parts of polystyrene added to a dispersion of 20 parts of graphite (used for making graphene nano-plates) in 880 parts of N-methyl pyrrolidone ([0168]).
Thus, the polystyrene appears to be present in amount of 100/880 x100=11.3%wt based on the solvent and the nano-scale graphene plates (produced from 20 parts of graphite) appears to be present in amount of about 2.27%wt based on the solvent (as to instant claims 32, 33, 35, 36).

9.  Further, to 20 parts of said specific composition additionally 66 parts of polystyrene is added ([0170]). Since 20 parts of said composition will comprise 176 parts of N-methyl pyrrolidone and 20 parts of polystyrene, addition of 66 parts of polystyrene to that will make a composition comprising (20+66) = 86 parts of polystyrene per 176 parts of N-methyl pyrrolidone, i.e. 48.8%wt of total polystyrene based on the weight of the solvent (as to instant claim 34).
 
10.  In addition, Felisari’836 teaches that the nano-scale graphene plates are used in amount of 0.004-15%wt based on the amount of the polymer ([0092]).
Given the amount of polystyrene is the composition is 11.3%wt based on the weight of the solvent, as calculated above, then the amount of the graphene nano-plates will be 0.0004-1.7%wt based on the weight of the solvent.

11.  Furthermore, referring to Example 2:  
i) as cited in paragraph [0177], 500 parts of the solvent are evaporated from Part A, thus leaving the product of Part A containing 100 parts of polystyrene and 380 parts of the solvent, i.e. containing 26.3%wt of the polystyrene with respect to the solvent (Part A’);
ii) 123.8 parts of the preparation obtained in step i) (Part A’) are added to the solution of 730 parts of styrene, 56.2 parts of alpha-methylstyrene and 0.2 parts of divinylbenzene; followed by polymerization with conversion of 72%, producing the Composition A ([0178]-[0180]). Since the content of polystyrene in Part A’ was 26.3%wt relative to the N-methyl pyrrolidone solvent, and addition of the styrene, alpha-methylstyrene and divinylbenzene to said solution lead to producing the styrene/ alpha-methylstyrene/ divinylbenzene terpolymer with 28% of unreacted styrene, alpha-methylstyrene and divinylbenzene monomers, therefore, the presence of the total amount of a) initially added polystyrene, b) the produced styrene/ alpha-methylstyrene/ divinylbenzene terpolymer and c) unreacted styrene, alpha-methylstyrene and divinylbenzene monomers will intrinsically and necessarily be more than 26.3%wt with respect to N-methyl pyrrolidone for the composition (A) as well (as to instant claims 32-35).
Since the total amount of vinyl aromatic monomer added was 786.4 parts, therefore with polymerization conversion of 72%, the final mixture will intrinsically and necessarily comprise 566 parts of the polymer and 220 parts of the unreacted vinyl aromatic monomers. Taking into account 123.8 parts from Part A’, the total amount of the mixture will be 910 parts, and the percentage of the unreacted vinyl aromatic monomer will intrinsically and necessarily be 24.2%wt (as top instant claim 35). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12.  Thus, the composition of Felisari’836 comprises nano-scale graphene plates dispersed in a solvent mixture of N-methylpyrrolidone (or tetrahydrofuran having surface tension of 26.4 mN/m or ethylbenzene), polystyrene and unreacted vinyl aromatic monomers. Since the solvent mixture comprises the unreacted vinyl aromatic monomers, which are claimed in instant invention as being the solvent having interfacial tension different from that of graphite and disclosed in instant specification as having interfacial tension of 26 mJ/m2 (p.24, lines 30-32 of instant specification) and tetrahydrofuran having surface tension of 26.4 mN/m, therefore, the vinyl aromatic monomers, such as styrene, and the tetrahydrofuran present in the composition of Felisari’836 will intrinsically and necessarily have interfacial tension different from graphite as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Felisari’836 does not recite the nano-scale graphene plates being obtained from ultrasound exfoliation of graphite material effected in a degassed environment at a pressure of equal or higher than 2 bar absolute in the presence of a vinyl aromatic monomer.

14. However, Nakasuga et al discloses a process for producing exfoliated graphite/graphene thin layers ([0031], [0032]) comprising combining graphite or primary exfoliated graphite with a monomer, such as styrene, or a polymer of styrene ([0037], [0038]) in an ultrasonic dispersing machine/non-open container (Abstract), followed by ultrasonic treatment under heating and pressure enough to prevent the monomer from being vaporized ([0049]-[0050], [0057]),  wherein a exfoliated graphite-polymer composite is produced in-situ in a short time ([0009]); wherein said applied pressure is 50 MPa or less (500 bar or less), preferably 10 MPa or less (100 bar or less) ([0067]). 
Nakasuga et al teaches that when the monomer, specifically styrene, is heated, radicals generate ([0037]), which radicals cause polymerization attacking the surface and edges of graphite to exfoliate graphite, leading to the progress of exfoliating to be thin ([0057]).
Nakasuga et al recites that it is desirable to supply an inert gas into the system ([0068]). Since the supply of inert gas is cited as desirable, and not required, therefore, it would have been obvious to a one of ordinary skill in the art that the exfoliating process can be conducted in an absence of said inert gas as well.

15. Thus, Nakasuga et al discloses a process for exfoliating of graphite to form thin graphene sheets, wherein said process is conducted in the presence of a styrene monomer (the presence of which monomer appears to cause the progress of exfoliating to be thin)  under a pressure of preferably 10 MPa or less (which pressure prevents vaporization of said styrene) and wherein the inert gas is not required to be present, and wherein the produced exfoliated graphene is in the form of thin-layered exfoliated graphene-polystyrene composite. 

16.  Since both Nakasuga et al and Felisari’836 are related to graphene/polystyrene-containing composites, and thereby belong to the same field of endeavor, wherein Nakasuga et al explicitly teaches a process of ultrasonic exfoliation of graphite in the presence of styrene monomer, wherein said process is conducted under a pressure of 50 MPa or less, or 10 MPa or less to prevent vaporization of said styrene monomer and to form thin exfoliated graphite layers, and wherein the inert gas is optionally present,  thereby in-situ producing exfoliated graphene-polystyrene composite, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Nakasuga et al and Felisari’836, and to produce graphene nano-plates used to form the composites of Felisari’836 by ultrasound exfoliation with no added gas,  in the presence of styrene monomer under a pressure of 10 MPa, as taught by Nakasuga et al, so to prevent any volatilization of  the styrene monomer, to form thin-layered exfoliated graphite and further to produce the exfoliated graphene-polystyrene composite in-situ in one step and in a short time as well, given such is desired, or alternatively, to use, or obvious to try to use the thin-layered exfoliated graphite/graphene produced in the presence of styrene monomer and comprising polymeric polystyrene of Nakasuga et al as the graphene nanoplates to produce the composite of Felisari’836, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

17.   Though Felisari’836 does not explicitly recite a method used for measurement the graphene nanoplatelet thickness, since Felisari’836 in view of Nakasuga et al disclose the thickness of said nanoplatelets being of not greater than 150 nm, preferably less than 50nm ([0093], [0121], [0074] of Felisari’836), and the nanoplatelets are produced by the process substantially the same as that claimed in instant invention, i.e. ultrasonic exfoliation in the presence of styrene monomer under a pressure of 10 MPa or less with no gas present, therefore, the single nano-scaled graphene layers of Felisari’836 in view of Nakasuga et al would be reasonably expected to have the properties the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention, including average thickness value of 50 nm or less, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

18. Since the composition of Felisari’836 in view of Nakasuga et al is substantially the same as that claimed in instant invention, i.e. comprises a graphene and graphene nanoplatelets produced by ultrasound exfoliation in the presence of styrene monomer under a pressure of 10 MPa or less with no gas added,  being dispersed in a solvent that includes polystyrene and styrene monomer, therefore, the composition of Felisari’836 in view of Nakasuga et al would be reasonably expected to comprise the same properties as the composition claimed in instant invention,  including being “durably”, i.e. for at least some time, dispersed in the solvent , especially since Felisari’836 explicitly teaches that the method for forming the composition allows to prevent agglomeration ([0084]); the method for the preparation of nano-scaled graphene plates of Felisari’836 is conducted by liquid exfoliation of graphite ([0168] of Felisari’836), which appears to be the main requirement for preparing the stable composition of instant invention (see p. 36, lines 3-12 of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
 
19. Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts and the type of used solvent, polystyrene, styrene monomer and graphene nanoplates, so to produce the composition having the desired stability as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

20. It is further noted that the limitation “the graphene and graphene nanoplatelets obtained from ultrasound exfoliation of graphite material effected in a degassed environment at a pressure of equal or higher than 2 bar absolute in the presence of the vinyl aromatic monomer” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
Thus, though Felisari’836 in view of Nakasuga et al do not explicitly teach the graphite exfoliation taking place in a degassed environment, i.e. in an absence of gas, Example 8 of instant specification shows the exfoliation process wherein pressurization is effected by feeding Argon gas, and wherein a still stable suspension without visible sedimentation after 30 days is obtained (p. 81, lines 1-10 of instant specification). Therefore, no substantial evidence of criticality in conducting exfoliation in the presence of styrene monomer under a pressure of 2 bar or more and in an absence of gas, has been presented. 

21.  Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0264836) (Felisari’836) in view of Nakasuga et al (US 2013/0296498), as evidenced by Surface Tension values flyer, in further view of Felisari et al (US 2012/0270960) (Felisari’960).

22. The discussion with respect to Felisari et al (US 2012/0264836) (Felisari’836) in view of Nakasuga et al set forth in paragraphs 4-20 is incorporated here by reference.

23. Though Felisari’836 in view of Nakasuga et al do not specify the graphene nanoplates having carbon/oxygen molar ratio of higher or equal to 10 and having thickness of 50 nm,
Felisari’960 discloses thermoplastic polymeric compositions comprising vinyl aromatic polymers ([0064]) and nano-scaled graphene platelets obtained by exfoliation of the graphene precursor (Abstract, [0031]), wherein the graphene nano-scaled platelets are in the form of one or more graphene sheets ([0032]), having thickness of 0.3-50 nm (i.e.  thickness at least equal to a thickness of a single layer, as to instant claim 32) and having carbon/oxygen molar ratio of higher than 20/1 ([0034], [0078]-[0080]).  The composition is produced by a method comprising dispersion of nano-scaled graphene platelets in a vinyl aromatic monomer, such as styrene, followed by polymerization ([0085], [0078]-[0080], [0007]).
The nano-scaled platelets are having a high dispersibility in the polymeric matrix ([0001], [0061], [0062]).

24. Since  Felisari’960 and Felisari’836 in view of Nakasuga et al are related to compositions comprising a vinyl aromatic polymer, at least partially produced by in-situ polymerization of vinyl aromatic monomers, and graphene nano-scaled platelets, used for making expanded articles, and thereby belong to the same field of endeavor, wherein Felisari’960 discloses the use of graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1, wherein said nano-scaled platelets are having a high dispersibility in the polymeric matrix, therefore, based on the combined teachings of Felisari’960 and Felisari’836 in view of Nakasuga et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 as the graphene nano-scaled plates in the composition of Felisari’836 in view of Nakasuga et al, so to further improve dispersibility of the graphene nano-scaled plates in the vinyl aromatic polymer matrix as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

25.  Since the composition of Felisari’836 in view of Nakasuga et al and Felisari’960 is substantially the same as that claimed in instant invention, therefore, the composition of Felisari’836 in view of Nakasuga et al and Felisari’960  would be reasonably expected to have the same properties as that claimed in instant invention, including the graphene nano-scaled platelets being dispersed for at least some time (i.e. “durably dispersed”) in a solvent, especially since Felisari’836 explicitly teaches that the method for forming the composition allows to prevent agglomeration ([0084]), Felisari’960 teaches that graphene nano-scaled platelets are having improved dispersibility in the polymer matrix ([0001]) and the method for the preparation of nano-scaled graphene plates of Felisari’836 in view of Nakasuga et al and Felisari’960 is conducted by liquid exfoliation of graphite in the presence of styrene monomer, which appears to be the main requirement for preparing the stable composition of instant invention (see p. 36, lines 3-12 of instant specification). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

26.  Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nozato et al (US 2015/0175778) in view of Nakasuga et al (US 2013/0296498), Felisari et al (US 2012/0270960) (Felisari’960), as evidenced by Chavan et al (US 9,789,366).
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

27. Nozato et al discloses a composition comprising an exfoliated graphite and polymer resin (Abstract), the composition produced by the process comprising:
1)  providing a mixture comprising a primary exfoliated graphite and a radically polymerizable monomer, specifically styrene ([0022], [0055]);
2) polymerizing the radical polymerizable monomer contained in the mixture under ultrasonic treatment, specifically at frequency of 28 kHz ([0014], [0123]-[0124]),
Wherein the blending weight ratio between the graphite and the radically polymerizable monomer is 1:1 to 1:100 ([0066], as to instant claims 32-36).
It is noted that the composition claimed in instant invention is produced by putting the graphite material in contact with a main solvent comprising at least 10%wt of a vinyl aromatic monomer, followed by polymerization of said monomer under ultrasounds at a frequency of 18-1,000 kHz (p. 30, lines 1-15 of instant specification). 
As evidenced by Chavan et al, exfoliated graphite sheets are also known as graphene or graphene nanoplatelets (col. 1, lines 25-27 of Chavan et al).

28. Thus, given the radically polymerizable monomer in the process of Nozato et al  is styrene, therefore, the composition of Nozato et al produced by the above cited process appears to comprise an exfoliated graphite (i.e. at least partially graphene or graphene nanoplatelets), a styrene monomer and a polymerized styrene, i.e. polystyrene, wherein at the weight ratio of the exfoliated graphite to the styrene of 1:100 ([0066]), the weight ratio of the exfoliated graphite is about 1%wt and the total amount of the styrene monomer and the polystyrene is 99%wt (as to instant claim 32-36).

29. Further, since the polymerization of styrene is conducted for 1 hour ([0124]), therefore, at the beginning of the polymerization the polystyrene will intrinsically and necessarily be present in the composition in a minor amount, such as 1%wt; closer to the end of one hour-polymerization, the major amount of the reaction medium will be polystyrene polymer and the minor amount will be styrene monomer; in any case the total amount of the dispersing medium/reaction medium  of the styrene and polystyrene will be 100%wt (as to instant claims 32, 34). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the duration of the styrene polymerization, so to produce the composition having a desired relative levels of the styrene monomer and the styrene polymer used for dispersing the exfoliated graphite as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

30. The composition comprising the exfoliated graphite, styrene monomer and polystyrene is further subjected to heating to graft the polymer onto the surfaces of graphene layers of the exfoliated graphite for further exfoliation ([0079], [0080] of Nozato et al).

31. Though Nozato et al does not explicitly recite the exfoliated graphite being obtained from ultrasound exfoliation of graphite material in the presence of a vinyl aromatic monomer in a degassed environment at a pressure equal or higher than 2 bar,
Nakasuga et al discloses a process for producing exfoliated graphite/graphene thin layers ([0031], [0032]) comprising combining graphite or primary exfoliated graphite with a monomer such as styrene or a polymer of styrene ([0037], [0038]) in an ultrasonic dispersing machine/non-open container (Abstract), followed by ultrasonic treatment under heating and pressure enough to prevent the monomer from being vaporized ([0049]-[0050], [0057]),  wherein an exfoliated graphite-polymer composite is produced in-situ in a short time ([0009]); wherein said applied pressure is 50 MPa or less (500 bar or less), preferably 10 MPa or less (100 bar or less) ([0067]). 
Nakasuga et al teaches that when the monomer, specifically styrene, is heated, radicals generate ([0037]), which radicals cause polymerization attacking the surface and edges of graphite to exfoliate graphite, leading to the progress of exfoliating to be thin ([0057]).
Nakasuga et al recites that it is desirable to supply an inert gas into the system ([0068]). Since the supply of inert gas is cited as desirable, and not required, therefore, it would have been obvious to a one of ordinary skill in the art that the exfoliating process can be conducted in an absence of said inert gas as well.

32. Thus, Nakasuga et al discloses a process for exfoliating of graphite to form thin graphene sheets, wherein said process is conducted in the presence of a styrene monomer (the presence of which monomer appears to cause the progress of exfoliating to be thin)  under a pressure of preferably 10 MPa or less (which pressure prevents vaporization of said styrene) and wherein the inert gas is not required to be present, wherein the produced exfoliated graphene is in the form of thin-layered exfoliated graphene-polystyrene composite. 

33.  Since both Nakasuga et al and Nozato et al are related to graphene/polystyrene-containing composites produced by exfoliation of graphite in the presence of styrene monomer, and thereby belong to the same field of endeavor, wherein Nakasuga et al explicitly teaches a process of ultrasonic exfoliation of graphite in the presence of styrene monomer, wherein said process is conducted under a pressure of 50 MPa or less, or 10 MPa or less to prevent vaporization of said styrene monomer and to form thin exfoliated graphite layers, and wherein the inert gas is optionally present,  thereby in-situ producing exfoliated graphene-polystyrene composite, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Nakasuga et al and Nozato et al, to produce graphene nano-plates used to form the composites of Nozato et al by ultrasound exfoliation with no added gas,  in the presence of styrene monomer under a pressure of 10 MPa, as taught by Nakasuga et al, so to prevent any volatilization of  the styrene monomer, to form thin-layered exfoliated graphite and further to produce the exfoliated graphene-polystyrene composite in-situ in one step as well, given such is desired, or alternatively, to use, or obvious to try to use the thin-layered exfoliated graphite/graphene produced in the presence of styrene monomer and comprising polymeric polystyrene of Nakasuga et al as the graphene nanoplates to produce the composition of Nozato et al, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

34. Though Nozato et al in view of Nakasuga et al do not explicitly recite the exfoliated graphite/ graphene single layer nanoplatelets having thickness of 50 nm, having carbon/oxygen molar ratio of higher or equal to 10, 
Felisari’960 discloses thermoplastic polymeric compositions comprising vinyl aromatic polymers ([0064]) and nano-scaled graphene platelets obtained by exfoliation of the graphene precursor (Abstract, [0031]), wherein the graphene nano-scaled platelets are in the form of one or more graphene sheets ([0032]), having thickness of 0.3-50 nm (i.e.  thickness at least equal to a thickness of a single layer) and having carbon/oxygen molar ratio of higher than 20/1 ([0034], [0078]-[0080]). The composition is produced by a method comprising dispersion of nano-scaled graphene platelets in a vinyl aromatic monomer, such as styrene, followed by polymerization ([0085], [0078]-[0080], [0007]). The nano-scaled platelets are present in the composition in amount of 0.004-15%wt ([0078]-[0080], as to instant claims 32, 36).
The nano-scaled platelets are having a high dispersibility in the polymeric matrix ([0001], [0061], [0062]).

35. Since  Felisari’960 and Nozato et al in view of Nakasuga et al are related to compositions comprising a vinyl aromatic polymer, such as polystyrene, a styrene monomer, and graphene nano-scaled platelets, used for making expanded articles, and thereby belong to the same field of endeavor, wherein Felisari’960 discloses the use of graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 and thickness of 0.3-50 nm, wherein said nano-scaled platelets are having a high dispersibility in the polymeric matrix, therefore, based on the combined teachings of Felisari’960 and Nozato et al in view of Nakasuga et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include at least partially the graphene nano-scaled platelets in the form of one or more graphene sheets having carbon/oxygen molar ratio of higher than 20/1 and having thickness of 0.3-50 nm, as taught by Felisari’960 in amount of 0.004-15%wt as the exfoliated graphite/graphene nanoplatelets in the composition of Nozato et al in view of Nakasuga et al, so to further improve dispersibility of the graphene nanoplatelets in the vinyl aromatic polymer matrix as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

36.  Since the composition of Nozato et al in view of Nakasuga et al and Felisari’960 is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed in instant specification, therefore, the composition of Nozato et al in view of Nakasuga et al and Felisari’960 would be reasonably expected by a one of ordinary skill in the art to have the same properties as that claimed in instant invention, including the graphene nano-scaled platelets being dispersed for at least some time (i.e. “durably dispersed”), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific relative amounts and the type of used solvent, polystyrene, styrene monomer and graphene nanoplates, so to produce the composition having the desired stability as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

37. It is further noted that the limitation “the graphene and graphene nanoplatelets obtained from ultrasound exfoliation of graphite material effected in a degassed environment at a pressure of equal or higher than 2 bar absolute in the presence of the vinyl aromatic monomer” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
Thus, though Nozato et al in view of Nakasuga et al and Felisari’960 do not explicitly teach the graphite exfoliation taking place in an absence of gas, Example 8 of instant specification shows the exfoliation process wherein pressurization is effected by feeding Argon gas, and wherein a stable suspension without visible sedimentation after 30 days is obtained (p. 81, lines 1-10 of instant specification). Therefore, no substantial evidence of criticality in conducting exfoliation in the presence of styrene monomer under a pressure of 2 bar or more and in an absence of gas, has been presented. 

38.  Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0270960) (Felisari’960) in view of Nakasuga et al (US 2013/0296498).

39.  Felisari’960 discloses thermoplastic polymeric compositions comprising vinyl aromatic polymers ([0064]) and nano-scaled graphene platelets obtained by exfoliation of the graphene precursor (Abstract, [0031]), wherein the graphene nano-scaled platelets are in the form of one or more graphene sheets ([0032]), having thickness of 0.3-50 nm (i.e.  thickness at least equal to a thickness of a single layer) and having carbon/oxygen molar ratio of higher than 20/1 ([0034], [0078]-[0080]), as to instant claims 32 and 38).  The composition is produced by a method comprising dispersion of nano-scaled graphene platelets in a vinyl aromatic monomer, such as styrene, followed by polymerization ([0085], [0078]-[0080], [0007]).
The nano-scaled platelets are having a high dispersibility in the polymeric matrix ([0001], [0061], [0062]).
The nanocomposite polymer composition comprises 0.004-15%wt of nano-scaled platelets with respect to the weight of the polymeric matrix produced by polymerization of vinyl aromatic monomers ([0066], [0078], as to instant claims 32, 36).
Since the vinyl aromatic monomer/polymer matrix appears to be the only “solvent” for the composition of Felisari’960, therefore, vinyl aromatic monomer/polymer matrix appears to constitute 100%wt of the “solvent” (as to instant claims 32, 34).
Further, given the polymerization of styrene in the nano-platelet dispersion is conducted at a high conversion, such as high as 90% conversion, therefore, the vinyl aromatic monomer/polymer matrix would intrinsically and necessarily comprise 90%wt of the polystyrene and 10%wt of unreacted styrene (as to instant claims 33, 35). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the duration of the styrene polymerization, and thereby the level of polymerization/conversion of styrene into polystyrene, depending on the desired relative level of reacted and non-reacted styrene in the composition, in turn depending on the specific end-use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

40.  Though Felisari’960 does not explicitly recite nano-scaled graphene platelets obtained by exfoliation of the graphene precursor being obtained from ultrasound exfoliation of graphite material in the presence of a vinyl aromatic monomer in a degassed environment and under pressure of 2 bar or more,
Nakasuga et al discloses a process for producing exfoliated graphite/graphene thin layers ([0031], [0032]) comprising combining graphite or primary exfoliated graphite with a monomer such as styrene or a polymer of styrene ([0037], [0038]) in an ultrasonic dispersing machine/non-open container (Abstract), followed by ultrasonic treatment under heating and pressure enough to prevent the monomer from being vaporized ([0049]-[0050], [0057]),  wherein a exfoliated graphite-polymer composite is produced in-situ in a short time ([0009]); wherein said pressure is 50 MPa or less (500 bar or less), preferably 10 MPa or less (100 bar or less) ([0067]). 
Nakasuga et al teaches that when the monomer, specifically styrene, is heated, radicals generate ([0037]), which radicals cause polymerization attacking the surface and edges of graphite to exfoliate graphite, leading to the progress of exfoliating to be thin ([0057]).
Nakasuga et al recites that it is desirable to supply an inert gas into the system ([0068]). Since the supply of inert gas is cited as desirable, and not required, therefore, it would have been obvious to a one of ordinary skill in the art that the exfoliating process can be conducted in an absence of said inert gas as well.

41. Thus, Nakasuga et al discloses a process for exfoliating of graphite to form thin graphene sheets, wherein said process is conducted in the presence of a styrene monomer (the presence of which monomer appears to cause the progress of exfoliating to be thin)  under a pressure of preferably 10 MPa or less (which pressure prevents vaporization of said styrene) and wherein the inert gas is not required to be present, wherein the produced exfoliated graphene is in the form of thin-layered exfoliated graphene-polystyrene composite. 

42.  Since both Nakasuga et al and Felisari’960 are related to graphene/polystyrene-containing composites, and thereby belong to the same field of endeavor, wherein Nakasuga et al explicitly teaches a process of ultrasonic exfoliation of graphite in the presence of styrene monomer, wherein said process is conducted under a pressure of 50 MPa or less, or 10 MPa or less to prevent vaporization of said styrene monomer and to form thin exfoliated graphite layers, and wherein the inert gas is optionally present,  thereby in-situ producing exfoliated graphene-polystyrene composite, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Nakasuga et al and Felisari’960, to produce graphene nano-plates used to form the composites of  Felisari’960by ultrasound exfoliation with no added gas,  in the presence of styrene monomer under a pressure of 10 MPa, as taught by Nakasuga et al, so to prevent any volatilization of  the styrene monomer, to form thin-layered exfoliated graphite and further to produce the exfoliated graphene-polystyrene composite in-situ in one step in a short time as well, given such is desired, or alternatively, to use, or obvious to try to use the thin-layered exfoliated graphite/graphene produced in the presence of styrene monomer and comprising polymeric polystyrene of Nakasuga et al as the graphene nanoplates to produce the composite of Felisari’960, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).  The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

43.  Since the composition of Felisari’960 in view of Nakasuga et al is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that disclosed in instant specification, therefore, the composition of Felisari’960 in view of Nakasuga et al would be reasonably expected by a one of ordinary skill in the art to have the same properties as that claimed in instant invention, including the graphene nano-scaled platelets being dispersed for at least some time (i.e. “durably dispersed”), as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

44.  It is further noted that the limitation “the graphene and graphene nanoplatelets obtained from ultrasound exfoliation of graphite material effected in a degassed environment at a pressure of equal or higher than 2 bar absolute in the presence of the vinyl aromatic monomer” is a product-by-process limitation. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).
Thus, though Felisari’960 in view of Nakasuga et al do not explicitly teach the graphite exfoliation taking place in an absence of gas, Example 8 of instant specification shows the exfoliation process wherein pressurization is effected by feeding Argon gas, and wherein a stable suspension without visible sedimentation after 30 days is obtained (p. 81, lines 1-10 of instant specification). Therefore, no substantial evidence of criticality in conducting exfoliation in the presence of styrene monomer under a pressure of 2 bar or more and in an absence of gas, has been presented. 

45.  Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0270960) (Felisari’960) in view of Nakasuga et al (US 2013/0296498) and Felisari et al (US 2012/0264836) (Felisari’836).

46. The discussion with respect to Felisari et al (US 2012/0270960) (Felisari’960) in view of Nakasuga et al (US 2013/0296498) set forth in paragraphs 38-44 is incorporated here by reference.

47. Though Felisari’960 in view of Nakasuga et al do not explicitly recite a degree of conversion/polymerization of the styrene monomer in the dispersion of the nano-scaled graphene platelets in styrene, and thereby does not explicitly recite the relative amounts of the polystyrene and unreacted styrene,
Felisari’836 discloses a composition/masterbatch produced by dissolving a polymer, specifically vinyl aromatic polymer, in a solvent such as N,N-dimethylformamide or N-methyl pyrrolidone; adding nanoscaled graphene plates to the solution and dispersing the nanoplates, and further adding styrene monomer,  followed by polymerization of that with conversion of 72%, producing the Composition A ([0178]-[0180]; [0215]-[0217]; [0252]).
48. Since the styrene monomer in the dispersion of the nano-scaled graphene platelets in styrene is taught in the art to be converted into polystyrene with a conversion of about 72%, as shown by Felisari’836, and thereby producing the composition comprising 72%wt of polystyrene and 28%wt of unreacted styrene, therefore, based on the teachings of Felisari’836, the conversion of styrene in the dispersion of  the nano-scaled graphene platelets in styrene of Felisari’960 would be reasonably expected to be about 72% as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
In the alternative, since both Felisari’836 and Felisari’960 are related to nano-scale graphene-polystyrene-styrene compositions used for making expandable articles, and thereby belong to the same field of endeavor, therefore, based on the combined teachings of Felisari’836 and Felisari’960, it would have been obvious to a one of ordinary skill in the art to conduct the polymerization of styrene in the dispersion of Felisari’960 to a level of styrene conversion of about 72% as taught by Felisari’836 as well, since such styrene conversion levels are taught in the art and given such is desired depending on the specific end-use of the composition, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Response to Arguments
49.  Applicant's arguments filed on June 24, 2022 have been fully considered. It is noted that all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejection are set forth above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764